--------------------------------------------------------------------------------



EXHIBIT 10.1







[image0.jpg]
PROMISSORY NOTE
FIXED RATE - TERM NOTE




$7,275,000.00          
                                                                                                       December
30, 2019
New York, New York


FOR VALUE RECEIVED, the undersigned, STRATA SKIN SCIENCES, INC., (the
“Borrower”) with an address at 5 Walnut Grove Drive, Suite 140, Horsham,
Pennsylvania 19044, HEREBY PROMISES TO PAY to the order of ISRAEL DISCOUNT BANK
OF NEW YORK, its successors and assigns (hereinafter the “Bank”), the principal
amount of SEVEN MILLION TWO HUNDRED SEVENTY FIVE THOUSAND DOLLARS
($7,275,000.00), in lawful money of the United States (the “Loan”), or the
aggregate unpaid principal amount of this Note owing as set forth on Bank’s
computer system on the Loan Enquiry Page(s) (the “Loan Enquiry Page(s)”), in the
manner and at the rate of interest specified herein.


1.            Defined Terms. As used in this Note the following terms shall have
the following meanings:


The term “Additional Costs” shall have the meaning as defined in Section 16.


The term “Assignment and Pledge” shall have the meaning as defined in “Time
Deposit Account” below.


The term “Bank” shall have the meaning as defined in the introductory paragraph.


The term “Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended.


The term “Borrower” shall have the meaning as defined in the introductory
paragraph.


The term “Business Day” shall mean any day other than a Saturday, Sunday, or
other day on which commercial banks in New York are authorized or required to
close under the laws of the State of New York.


The term “Default Interest Rate” shall have the meaning as defined in Section 4.


The term “Event of Default” shall mean any of the events or conditions specified
in Section 12 hereof.


The term “Guarantor” means each endorser, guarantor and surety of this Note or
the Obligations evidenced hereby and any person who is primarily or secondarily
liable, in whole or in part, for the repayment of the Obligations or any portion
thereof (including without limitation each Guarantor), and any person who has
granted security for the


[P: INDIVIDUAL MATTERS\STRATA SKIN SCIENCES\TERM NOTE]

--------------------------------------------------------------------------------




repayment of the Obligations, together with such person’s heirs, personal
representatives, successors and assigns.


The term “Indebtedness” shall mean all items of indebtedness, obligation or
liability, whether matured or unmatured, liquidated or unliquidated, funded or
unfunded, direct or contingent, joint or several, which would properly be
included in the liability section of a balance sheet or in a footnote to a
financial statement in accordance with generally accepted accounting principles,
and shall also include (a) all indebtedness guaranteed, directly or indirectly
in any manner, or endorsed (other than for collection or deposit in the ordinary
course of business) or sold with recourse, (b) all indebtedness in effect
guaranteed, directly or indirectly, through agreements, contingent or otherwise,
and (c) all indebtedness secured by (or for which the holder of such
indebtedness has a right, contingent or otherwise, to be secured by) any
mortgage, deed of trust, pledge, assignment, lien, security interest or other
charge or encumbrance upon property owned or acquired subject thereto, whether
or not the liabilities secured thereby have been assumed or guaranteed.


The terms “Indemnified Party” or “Indemnified Parties” shall have the meanings
as defined in Section 25.


The term “Interest” means the annual rate of interest payable on the outstanding
principal balance of the Loan in accordance with Sections 3 and 4.


The term “Late Charge” shall have the meaning as defined in Section 10.


The term “Loan” shall have the meaning as defined in the introductory paragraph.


The term “Loan Documents” shall mean this Note and any other document,
instrument or agreement and any amendments thereto, evidencing or securing the
Obligations, or now or at any time hereafter executed, delivered or recorded in
connection with the Obligations, any other note, any loan commitment,
requisition, letter agreement, line of credit agreement, commercial financing
agreement, security agreement, guaranty of payment, mortgage, deed of trust,
pledge agreement, loan agreement, loan and security agreement, hypothecation
agreement, indemnity agreement, letter of credit application and agreement, and
assignment, all as amended, restated, extended, renewed, supplemented, modified
or replaced from time to time.


The term “Loan Enquiry Page(s)” shall have the meaning as defined in the
introductory paragraph.


The term “Maturity Date” shall mean shall mean December 30, 2020.


The term “Note” shall mean this Term Note.


The term “Obligations” shall mean all existing and future debts, liabilities and
obligations of every kind or nature at any time owing by Borrower to Bank,
whether under this Note or under any other existing or future instrument,
document or agreement, between Borrower and Bank, whether joint or several,
related or unrelated, primary or
[P: INDIVIDUAL MATTERS\STRATA SKIN SCIENCES\TERM NOTE]
2

--------------------------------------------------------------------------------




secondary, matured or contingent, due or to become due, including, without
limitation, the debts, liabilities and obligations in respect of this Note and
any extensions, modifications, substitutions, increases and renewals thereof.
Without limiting the generality of the foregoing, Obligations shall include any
other loan, advance or extension of credit, under any existing or future loan
agreement, promissory note, or other instrument, document or agreement either
arising directly between Borrower and Bank or acquired out-right, conditionally
or as collateral security from another person or entity by Bank.


The term “Obligor” shall mean individually and collectively Borrower, each
endorser and surety of this Note, any person who is primarily or secondarily
liable for the repayment of this Note or any portion thereof (including without
limitation each Guarantor), any person who has granted security for the
repayment of the Note, together with such person’s heirs, personal
representatives, successors and assigns.


The term “Time Deposit Account” shall mean that “Time Deposit” as defined in
that certain Assignment and Pledge of Time Deposit by and between Borrower to
Bank, dated as of the date hereof, as such may be amended, restated, amended and
restated or otherwise modified from time to time (the “Assignment and Pledge”).


2.            Purpose of Loan. The loan proceeds will be used refinance certain
of Borrower’s existing debt.


3.            Principal and Interest.


(a)          Interest.


(i)
Interest shall be payable on the outstanding daily unpaid principal amount of
the Loan from the date hereof until payment in full is made and shall accrue and
be payable at the rates set forth and provided herein, before and after default,
before and after the Maturity Date, before and after judgment and before and
after the commencement of any proceeding under the Bankruptcy Code, with
interest on overdue interest to bear interest and to be compounded at the
applicable rate, in each case, to the fullest extent permitted by applicable
laws.



(ii)
Interest accruing on the outstanding principal balance of the Loan shall be due
and payable in arrears on the first Business Day following the end of each
calendar quarter commencing with April 1, 2020. Except as otherwise provided in
Section 4, the unpaid principal amount of the Loan shall bear interest at a rate
per annum equal to the interest rate on the Time Deposit Account plus 100 basis
points (1.00%). The Bank shall deduct the interest payments from the interest
reserve established pursuant to Section 27 hereof.



(b)          All Amounts Due at Maturity. All amounts due and owing hereunder
shall be paid in full on the Maturity Date, whether occurring by lapse of time
or the occurrence and continuation of an Event of Default.
[P: INDIVIDUAL MATTERS\STRATA SKIN SCIENCES\TERM NOTE]
3

--------------------------------------------------------------------------------




4.           Default Rate. At the option of the Bank, upon the occurrence and
during the continuance of any Event of Default, and in any event if any
installment of principal or interest or any fee or cost or other amount payable
under this Note, or any other Loan Document, is not paid within five (5)
Business Days of when due, the Obligations shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the rate otherwise
applicable thereto plus five (5%) percent per annum (the “Default Interest
Rate”), to the fullest extent permitted by applicable law. Accrued and unpaid
interest on past due amounts (including interest on past due interest) shall be
compounded monthly, on the last day of each calendar month, to the fullest
extent permitted by applicable law.


5.            Computation of Interest and Fees.


(a)          Computation of interest on the Loan and all fees under this Note
shall be calculated on the basis of a year of 360 days and the actual number of
days elapsed. Borrower acknowledges that such latter calculation method will
result in a higher yield to the Bank than a method based on a year of 365 or 366
days.
 
(b)          Under no circumstances or event whatsoever shall the aggregate of
all amounts deemed interest hereunder and charged or collected pursuant to the
terms of this Note exceed the highest rate permissible under any law which a
court of competent jurisdiction shall, in a final determination, deem applicable
hereto. In the event that such court determines Bank has charged or received
interest hereunder in excess of the highest applicable rate, Bank shall apply,
in its sole discretion, and set off such excess interest received by Bank
against the interest payments due or to become due and such rate shall
automatically be reduced to the maximum rate permitted by such law.
 
6.            Manner and Treatment of Payments.


(a)          Each payment due on this Note, or under any other Loan Document,
shall be made to Bank, at Bank’s office located at 511 Fifth Avenue, New York,
NY 10017, for the account of Bank, in immediately available funds not later than
3:00 p.m., New York local time, on the day of payment (which must be a Business
Day). All payments received after these deadlines shall be deemed received on
the next succeeding Business Day. All payments shall be made in lawful money of
the United States of America.
 
(b)          Bank shall have the unconditional right and discretion (and
Borrower hereby authorizes Bank) to charge Borrower’s interest reserve account
and/or deposit account(s) for all of Borrower’s principal and interest payments
as they become due from time to time under this Note.
 
(c)          Any payment due under this Note which is paid by check or draft
shall be subject to the condition that any receipt issued therefore shall be
ineffective unless and until the amount due is actually received by Bank. Each
payment received by Bank shall be applied as follows: first, to the payment of
any and all costs, fees and expenses incurred by or payable to Bank in
connection with the collection or enforcement of this Note; second, to the
payment of all unpaid Late Charges (if any); third, to the payment of all
accrued and unpaid interest hereunder; and fourth, to the payment of the unpaid
principal balance of this Note, or in any other manner which Bank may, in its
sole discretion, elect from time to time.
 
[P: INDIVIDUAL MATTERS\STRATA SKIN SCIENCES\TERM NOTE]
4

--------------------------------------------------------------------------------




7.          [Intentionally deleted]


8.           Right of Set-Off. To secure payment of this Note and all other
Obligations of Borrower to Bank, Borrower and any Obligor of this Note hereby
grant Bank a continuing lien and/or right of set-off upon any and all deposit
and/or operating accounts (excluding any trust, agency or retirement plan
accounts) now or hereafter maintained with Bank, any and all securities and
other property of Borrower and any Obligor and the proceeds thereof now or
hereafter coming into the possession or control of Bank, hereby authorizing
Bank, at any time, without prior notice, to appropriate and apply such deposits
or the proceeds of the sale of such securities or other property to any
principal and interest payments due and not paid under this Note and to any
other Obligations which have been liquidated by written agreement of Borrower
and Bank or final court order not subject to further rights of appeal, it being
understood that Bank shall be under no obligation to effect any such
appropriation and application.


9.            Repayment Extension. If any payment of principal or interest shall
be due on a Saturday, Sunday or any other day on which banking institutions in
the State of New York are required or permitted to be closed, such payment shall
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of the payment of interest.


10.         Late Charge. Borrower shall unconditionally pay to Bank a late
charge (the “Late Charge”) equal to the greater of (a) five (5%) percent of the
payment then due or (b) $200.00, if any such payment in whole or in part is not
received by Bank within ten (10) days after its due date. The Late Charge is in
addition to the Default Interest Rate, if applicable, and shall be payable
together with the next payment due hereunder or, at Bank’s option, upon demand
by Bank, provided, however, that if any such late charge is not recognized as
liquidated damages for such delinquency, and if deemed to be interest in excess
of the amount permitted by applicable law, Bank shall be entitled to collect a
late charge only at the highest rate permitted by law, and any payment actually
collected by Bank in excess of such lawful amount shall be deemed a payment in
reduction of the principal sum then outstanding, and shall be so applied.


11.          Representations and Warranties. Borrower represents and warrants to
Bank that:


          Financial Statements - The financial statements of Borrower previously
furnished to Bank are complete and correct in all material respects and fairly
represent the financial condition of Borrower through to the date for such
fiscal period, and the result of Borrower’s operations as of the end of the most
recent fiscal quarter reflect no material adverse change in the financial
condition of Borrower;


           No Default - No event has occurred and no event is continuing which
with the giving of notice or the lapse of time or both would constitute an Event
of Default;


          Representations and Warranties - Prior to the making the Loan all
representations and warranties contained herein, or the other Loan Documents,
shall be true and correct and of the same force and effect as though such
representations and warranties had been made as of the date of the making of the
Loan.
[P: INDIVIDUAL MATTERS\STRATA SKIN SCIENCES\TERM NOTE]
5

--------------------------------------------------------------------------------




           Regulations T, U and X; Investment Company Act - No part of the
proceeds of the Loan will be used to purchase or carry, or to extend credit to
others for the purpose of purchasing or carrying, any margin stock within the
meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System. Borrower is not or is not required to be registered as an
“investment company” under the Investment Company Act of 1940; and


           Patriot Act Compliance - Borrower is not involved in any activity,
directly or indirectly, which would constitute a violation of applicable laws
concerning money laundering, the funding of terrorism or similar activities. No
part of the proceeds of the Loan will be used to fund activities which would
constitute a violation of the United States Bank Secrecy Act, the United States
Money Laundering Control Act of 1986, the United States International Money
Laundering Abatement and Anti-terrorist Financing Act of 2001.


12.          Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default” under this Note:


           Payments – if Borrower, or any other Obligor, fails to make any
payment of principal or interest under the Obligations within five (5) Business
Days after such payment is due and payable; or


          Other Charges - if Borrower, or any other Obligor, fails to pay any
other charges,  fees,  expenses or other monetary obligations owing to Bank
arising out of or incurred in connection with this Note within five (5) Business
Days after the date such payment is due and payable; or


           Particular Covenant Defaults - if Borrower fails to perform, comply
with or observe any covenant or undertaking contained in any Loan Document and
such failure continues for ten (10) Business Days after the occurrence thereof;
or


           Financial Information – if (i) any statement, report, financial
statement, or certificate made or delivered by Borrower, or any other Obligor,
to Bank is not true and correct in all material respects when made or delivered
or (ii) the Borrower’s financial statements issued for the reported fiscal year
materially deviate from the projected profit and loss statement provided by the
Borrower to the Bank for such period.


         Warranties or Representations - if any warranty, representation or
other statement by or on behalf of Borrower contained in or pursuant to this
Note,  the other Loan Documents or in any document, agreement or instrument
furnished in compliance with, relating to, or in reference to this Note, is
false, erroneous, or misleading in any material respect when made; or


           Agreements with Others ‑ (i) if Borrower shall default beyond any
grace period in the payment of principal or interest of any material
Indebtedness of Borrower; or (ii) if Borrower otherwise defaults under the terms
of any such Indebtedness if the effect of such default is to enable the holder
of such Indebtedness to accelerate the payment of Borrower’s obligations, which
are the subject thereof, prior to the maturity date or prior to the regularly
scheduled date of payment; or
[P: INDIVIDUAL MATTERS\STRATA SKIN SCIENCES\TERM NOTE]
6

--------------------------------------------------------------------------------




          Other Agreements with Bank ‑ if Borrower breaches or violates the
terms of, or if a default occurs under, any other existing or future agreement
(related or unrelated) (including, without limitation, the other Loan Documents)
between Borrower and Bank; or


           Judgments ‑ if any final judgment exceeding $250,000 for the payment
of money (i) which is not fully and unconditionally covered by insurance or (ii)
for which Borrower has not established a cash or cash equivalent reserve in the
full amount of such judgment, shall be rendered by a court of record against
Borrower and such judgment shall continue unsatisfied and in effect for a period
of thirty (30) consecutive days without being vacated, discharged, satisfied or
bonded pending appeal; or


           Assignment for Benefit of Creditors, etc. ‑ if Borrower makes or
proposes in writing, an assignment for the benefit of creditors generally,
offers a composition or extension to creditors, or makes or sends notice of an
intended bulk sale of any business or assets now or hereafter owned or conducted
by Borrower; or


           Bankruptcy, Dissolution, etc. ‑ upon the commencement of any action
for the dissolution or liquidation of Borrower, or the commencement of any
proceeding to avoid any transaction entered into by Borrower, or the
commencement of any case or proceeding for reorganization or liquidation of
Borrower’s debts under the Bankruptcy Code or any other state or federal law,
now or hereafter enacted for the relief of debtors, whether instituted by or
against Borrower; provided however, that Borrower shall have twenty (20)
Business Days to obtain the dismissal or discharge of involuntary proceedings
filed against it, it being understood that during such twenty (20) Business Day
period, Bank may seek adequate protection in any bankruptcy proceeding; or


            Receiver ‑ upon the appointment of a receiver, liquidator,
custodian, trustee or similar official or fiduciary for Borrower or for
Borrower’s property; or


            Execution Process, etc. ‑ the issuance of any execution or distraint
process against any material property of Borrower; or


            Termination of Business ‑ if Borrower ceases any material portion of
its business operations as presently conducted; or


            Investigations - an action has been commenced which would be
reasonably likely to result in the forfeiture of any material property of
Borrower to any governmental entity, federal, state or local; or


            Liens - if any lien in favor of Bank shall cease to be valid,
enforceable and perfected and prior to all other liens other than permitted
liens; or


          Concealment/Removal of Property - if Borrower,  or any other Obligor,
conceals, removes or permits to be concealed or removed any part of Borrower’s
property with intent to hinder, delay, or defraud any of its creditors; or
[P: INDIVIDUAL MATTERS\STRATA SKIN SCIENCES\TERM NOTE]
7

--------------------------------------------------------------------------------




            Fraudulent Conveyance - the making or suffering by Borrower, or any
other Obligor, of a transfer of any property, which is fraudulent under the law
of any applicable jurisdiction; or


           Material Adverse Effect – if there is any change in Borrower’s
financial condition which, in Bank’s reasonable opinion, has or would be
reasonably likely to have a material adverse effect with respect to (a) the
assets, properties, financial condition, credit worthiness, business prospects,
material agreements or results of business operations of Borrower, or (b)
Borrower’s ability to pay the Obligations in accordance with the terms hereof,
or (c) the validity or enforceability of this Note or any of the other Loan
Documents or the rights and remedies of Bank hereunder or thereunder.


13.          Rights and Remedies upon Default. Upon and after the occurrence of
an Event of Default hereunder, Bank, in Bank’s sole discretion and without
notice or demand to Borrower or any other Obligor, may: (a) declare the entire
outstanding principal balance of this Note, together with all accrued interest
and all other sums due under this Note to be immediately due and payable, and
the same shall thereupon become immediately due and payable without presentment,
demand or notice, which are hereby expressly waived (b) exercise its right of
set-off against any money, funds, credits or other property of any nature
whatsoever of Borrower or any other Obligor now or at any time hereafter in the
possession of, in transit to or from, under the control or custody of, or on
deposit with, Bank or any affiliate of Bank in any capacity whatsoever,
including without limitation, any balance of any deposit account (excluding any
trust, agency or retirement plan account) and any credits with Bank or any
affiliate of Bank; (c) terminate any outstanding commitments of Bank to Borrower
or any Obligor; and (d) exercise any or all rights, powers, and remedies
provided for in the Loan Documents or now or hereafter existing at law, in
equity, by statute or otherwise.


14.          Remedies Cumulative. Each right, power and remedy of Bank
hereunder, under the other Loan Documents or now or hereafter existing at law,
in equity, by statute or otherwise shall be cumulative and concurrent, and the
exercise or the beginning of the exercise of any one or more of them shall not
preclude the simultaneous or later exercise by Bank of any or all such other
rights, powers or remedies. No failure or delay by Bank to insist upon the
strict performance of any one or more provisions of this Note or of the Loan
Documents or to exercise any right, power or remedy consequent upon a breach
thereof or a default hereunder shall constitute a waiver thereof, or preclude
Bank from exercising any such other rights, powers or remedy. By accepting full
or partial payment after the due date of any amount of principal or interest on
this Note, or other amounts payable on demand, Bank shall not be deemed to have
waived the right either to require prompt payment when due and payable of all
other amounts of principal or interest on this Note or other amounts payable on
demand, or to exercise any rights and remedies available to is in order to
collect all such other amounts due and payable under this Note.


15.          Prepayment.  Borrower may prepay this Note in full or in part at
any time without premium or penalty.


16.          Additional Costs. If, as a result of any change in applicable law,
regulation, guideline or order, or in the interpretation or application thereof
by any governmental authority charged with the administration thereof, there
shall be imposed upon or made applicable to Bank any reserve requirement against
this Note or any other costs or assessments (hereinafter
[P: INDIVIDUAL MATTERS\STRATA SKIN SCIENCES\TERM NOTE]
8

--------------------------------------------------------------------------------




“Additional Costs”), Borrower shall pay to Bank, on demand (which demand shall
be in writing and which will set forth a calculation of such Additional Costs),
an amount sufficient to compensate Bank for such Additional Cost. Bank’s
calculation of the amount of such Additional Costs shall be presumed correct
absent manifest error.


17.          Taxes. Any and all payments by or on account of any Obligations
hereunder shall be made free and clear of and without deduction for any taxes;
provided that  if the Borrower shall be required to deduct any taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this paragraph) the Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant governmental authority in accordance
with applicable law.


18.          Collection Expenses. If this Note is placed in the hands of an
attorney for collection following the occurrence of an Event of Default
hereunder, Borrower agrees to pay to Bank upon demand costs and expenses,
including all attorney’s fees and court costs, paid or incurred by Bank in
connection with the enforcement or collection of this Note (whether or not any
action has been commenced by Bank to enforce or collect this Note) or in
successfully defending any counterclaim or other legal proceeding brought by
Borrower contesting Bank’s right collect the outstanding principal balance of
this Note. The obligation of Borrower to pay all such costs and expenses shall
not be merged into any judgment by confession against Borrower. All of such
costs and expenses shall bear interest at the higher of the rate of interest
provided herein or Default Interest Rate provided herein, from the date of
payment by Bank until repaid in full.


19.          Interest Rate after Judgment. If judgment is entered against
Borrower on this Note, the amount of the judgment entered (which may include
principal, interest, fees and costs) shall bear interest at the higher of (i)
the legal rate of interest then applicable to judgments in the jurisdiction in
which judgment was entered or, (ii) if otherwise permitted by applicable law,
the Default Interest Rate provided herein.


20.          Certain Waivers by Borrower. Borrower waives demand, presentment,
protest and notice of demand, of non-payment, of dishonor, and of protest of
this Note. Bank, without notice to or further consent of Borrower or any other
Obligor and without in any respect compromising, impairing, releasing, lessening
or affecting the obligations of Borrower hereunder or under of the Loan
Documents, may: (a) release, surrender, waive, add, substitute, settle,
exchange, compromises, modify, extend or grant indulgences with respect to (i)
this Note, (ii) any of the Loan Documents, and/or (iii) all or any part of any
collateral or security for this Note; and/or (iv) any Obligor; and (b) grant any
extension or other postponements of the time of payment hereof.


21.          Choice of Law: Forum Selection: Consent to Jurisdiction. This Note
shall be governed by, construed and interpreted in accordance with the laws of
the State of New York (excluding the choice of law rules thereof). Borrower
hereby irrevocably submits to the jurisdiction of any New York court or federal
court sitting in the State of New York in any action or proceeding arising out
of or relating to this Note, and hereby irrevocably waives any objection to the
laying of venue of any such action or proceeding in any such court and any claim
that any such action or proceeding has been brought in an inconvenient forum. A
final judgment in any
[P: INDIVIDUAL MATTERS\STRATA SKIN SCIENCES\TERM NOTE]
9

--------------------------------------------------------------------------------




such action or proceeding shall be conclusive and may be enforced in any other
jurisdiction by suit on the judgment or in any other manner provided by law.


22.          Invalidity of Any Part. If any provision or part of any provision
of this Note shall for any reason be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision (or any remaining part of any provision) of this Note, and
this Note shall be construed as if such invalid, illegal or unenforceable
provision (or part thereof) had never been contained in this Note, but only to
the extent of its invalidity, illegality, or unenforceability. In any event, if
any such provision pertains to the repayment of the Obligations evidenced by
this Note, then and in such event, at Bank’s option, the outstanding principal
balance of this Note, together with all accrued and unpaid interest thereon,
shall become immediately due and payable.


23.          WAIVER OF JURY TRIAL. BORROWER HEREBY (i) COVENANTS AND AGREES NOT
TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY, AND (ii)
WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH BANK AND BORROWER MAY
BE PARTIES ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY PERTAINING TO THIS
NOTE, ANY OF THE LOAN DOCUMENTS AND/OR ANY TRANSACTIONS, OCCURRENCES,
COMMUNICATIONS, OR UNDERSTANDINGS (OR THE LACK OF ANY OF THE FOREGOING) RELATING
IN ANY WAY TO BORROWER-BANK RELATIONSHIP BETWEEN THE PARTIES. IT IS UNDERSTOOD
AND AGREED THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS
AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS AGAINST
PARTIES WHO ARE NOT PARTIES TO THIS NOTE. THIS WAIVER OF JURY TRIAL IS
SEPARATELY GIVEN, KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY BORROWER AND
BORROWER HEREBY AGREES THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE
BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY
OR NULLIFY ITS EFFECT. BANK IS HEREBY AUTHORIZED TO SUBMIT THIS NOTE TO ANY
COURT HAVING JURISDICTION OVER THE SUBJECT MATTER AND BORROWER SO AS TO SERVE AS
CONCLUSIVE EVIDENCE OF SUCH WAIVER OF RIGHT TO TRIAL BY JURY. BORROWER
REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS NOTE
AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS
OWN FREE WILL, AND/OR THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER
WITH COUNSEL.


24.          Waiver of Defenses, Counterclaims, etc. Borrower hereby waives, in
any litigation (whether or not arising out of or related to this note or any
other obligation or liabilities to Bank) in which Borrower and Bank shall be
adverse parties, the right to interpose any defense, set-off or counterclaim of
any nature or description except compulsory counterclaims which Borrower does
not waive.


25.          Indemnification. The Borrower agrees: (i) to pay and reimburse Bank
for all of its reasonable and documented out-of-pocket costs and expenses
incurred in connection with the preparation and execution of, and any amendment,
supplement or modification to, this Note and the other Loan Documents, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable fees, disbursements and other charges
[P: INDIVIDUAL MATTERS\STRATA SKIN SCIENCES\TERM NOTE]
10

--------------------------------------------------------------------------------




of internal and external counsel, (ii) to pay and reimburse Bank for reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Note, Loan Documents and
any such other documents, including the reasonable fees, disbursements and other
charges of its counsel, whether internal or external, (iii) to pay, indemnify
and hold harmless the Bank and its directors, officers and agents (each, an
“Indemnified Party” and collectively, “Indemnified Parties”) from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever, including reasonable and documented fees, disbursements and other
charges of internal or external counsel for all Indemnified Parties in
connection with the execution, delivery, enforcement, performance and
administration of this Note or the Loan Documents and any such other documents
or the use of the proceeds thereof, including any of the foregoing relating to
the violation of, noncompliance with or liability applicable to the operations
of the Borrower, any of its subsidiaries; provided that the Borrower shall have
no obligation hereunder to any Indemnified Party with respect to damages caused
directly by the gross negligence or willful misconduct of Bank or any other
Indemnified Party as determined by a non-appealable final judgment.


26.          Miscellaneous. Time is of the essence under this Note. The
paragraph headings of this Note are for convenience only, and shall not limit or
otherwise affect any of the terms hereof. This Note and the other Loan
Documents, if any, constitute the entire agreement between the parties with
respect to their subject matter and supersede all prior letters,
representations, or agreements, oral or written, with respect thereto. No
modification, release, or waiver of this Note shall be deemed to be made by Bank
unless in writing signed by Bank, and each such waiver, if any, shall apply only
with respect to the specific instance involved. No course of dealing or conduct
shall be effective to modify, release or waive any provisions of this Note or
any of the other Loan Documents. Borrower acknowledges that this Note is an
instrument for the payment of money only within the meaning of Section 3213 of
the New York Civil Practice Law & Rules. This Note shall inure to the benefit of
and be enforceable by Bank and Bank’s successors and assigns and any other
person to whom Bank may grant an interest in the obligations evidenced by this
Note and shall be binding upon and enforceable against Borrower and Borrower’s
successors and assigns, it being understood that Borrower may not assign this
Note without the prior written consent of Bank. Borrower agrees that Bank may at
any time sell, assign, transfer, hypothecate or pledge one or more interests or
participations in all or any part of its rights and obligations in this Note.
Whenever used herein, the singular number shall include the plural, the plural
the singular, and the use of the masculine, feminine, or neuter gender shall
include all genders.


27.          Conditions. The effectiveness of this Note is subject to the
satisfaction of all the following conditions precedent:


 
(a) Bank shall have received a duly executed copy of the Assignment and Pledge.
 

 
(b) Borrower shall have established and funded the Time Deposit Account in the
amount of $7,275,000.00.
 

      

  

[P: INDIVIDUAL MATTERS\STRATA SKIN SCIENCES\TERM NOTE]
11

--------------------------------------------------------------------------------


          

 
 
(c) Borrower shall have established an interest reserve account with Bank which
shall be funded at all times with an amount equal to the interest payments on
the Loan through the Maturity Date. The Bank shall use the interest reserve
account to pay the interest due hereunder. In the event Borrower prepays a
portion of the Loan, the interest reserve account shall be decreased to equal
the amount of the remaining interest payments due on the outstanding balance of
the Loan.
 



 


BORROWER:


STRATA SKIN SCIENCES, INC.




By: _/s/ Matthew C. Hill                        

    Name:   Matthew C. Hill
    Title:     CFO





--------------------------------------------------------------------------------

12